BLATCHFORD, District Judge.
By section four of the bankrupt act it is provided, that every register duly appointed and*qualified shall have power, and it shall be his duty, to sit in chambers and despatch there such part of the administrative business of the court, and such uncontested matters, as shall be defined in general rules and orders, or as the district judge shall in any particular matter direct. By rule 5 of the general orders in bankruptcy, framed by the justices of the supreme court of the United States in pursuance of the tenth section of the bankrupt act, it is provided that the registers may conduct proceedings in relation to the following matters, when uncontested, namely (among others), ordering amendments • of any proceedings. Among the amendments so referred to is unquestionably the amendment of a voluntary bankrupt’s schedule of creditors and property, for. by section twenty-six of the act it is provided, that a bankrupt shall be at liberty. from time to time, upon oath, to amend and correct his schedule of creditors and property, so that the same shall conform to the facts; and, by rule 7 of the general orders in bankruptcy, before referred to, it is provided, that the court may allow amendments to be made in the bankrupt’s petition and schedules, upon the application or the petitioner, upon proper cause shown, at anytime prior to the discharge of the bankrupt. *746These provisions apply as veil to a case where the petitioner has not yet been adjudged a bankrupt, as to a case where he has. For the purpose of allowing such amendments, when they are uncontested, the register is the court, and has power to allow them on a direct application to him. Of course the co-ordinate power of allowing them in like cases also exists in the judge.
The original amendments permitted to be made should be filed with the clerk, ¿nd, in making them, rules 14 and 33 of the general orders in bankruptcy, before referred to, should be observed. When they are so filed, the register will act on them, in conformity with rule 7 of said general orders in bankruptcy and rule 4 of the rules of this court in bankruptcy.